Exhibit 99.2 NORTH SOUTH HOLDINGS INC. AND SUBSIDIARY (A COMPANY IN THE DEVELOPMENT STAGE) CONSOLIDATED FINANCIAL STATEMENTS CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 31, 2, 2013 (Unaudited) 2 CONSOLIDATED STATEMENT OF OPERATIONS FOR THE PERIOD FROM NOVEMBER 9, 2012 (INCEPTION) THROUGH DECEMBER 31, 2012, AND FOR THE SIX MONTHS ENDED JUNE 30, 2013 (Unaudited), AND FOR THE PERIOD FROM NOVEMBER 9, 2012 (INCEPTION) THROUGH JUNE 30, 2013 (Unaudited) 3 CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE PERIOD FROM NOVEMBER 9, 2012 (INCEPTION) THROUGH DECEMBER 31, 2012, AND FOR THE SIX MONTHS ENDED JUNE 30, 2013 (Unaudited), AND FOR THE PERIOD FROM NOVEMBER 9, 2012 (INCEPTION) THROUGH JUNE 30, 2013 (Unaudited) 4 CONSOLIDATED STATEMENT OF CASH FLOWS FOR THE PERIOD FROM NOVEMBER 9, 2012 (INCEPTION) THROUGH DECEMBER 31, 2012, AND FOR THE SIX MONTHS ENDED JUNE 30, 2013 (Unaudited), AND FOR THE PERIOD FROM NOVEMBER 9, 2012 (INCEPTION) THROUGH JUNE 30, 2013 (Unaudited) 5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS
